Title: From George Washington to Elijah Hunter, 12 August 1779
From: Washington, George
To: Hunter, Elijah


        
          Sir
          Hd Qrs Wt Pt Augt 12th 1779
        
        I rec’d your favor of the 8th inst. with Col. Tarletons letter inclosed—I now return it to you with my thanks.
        Inclosed you will find a return of the troops fit for duty under my immediate command—For the reasons I mentioned to you the other day I have not the least objection to our real strength being known—and it will be well for you to inform that you came by the knowledge of it from inquiry and your own observations of the troops when under arms upon which you formed an average estimate of the force of each regiment in the different Brigades—to give your accot, the greater air of probability you may observe that the Officers are very incautious in speaking of the strength of their regiments. As the amount of the inclosed return exceeds that which I showed you when here, you may be at a loss how to accot, for it—In that was included only such troops as are on this spot—to the present one is added those under the command of Lord Stirling Genl Howe & the Light Infantry.
        There are about 3000 Levies coming on from Massachusetts & Connecticut—500 of which are already arrived.
        With respect to our magazines of provision, I have made it an invariable rule as far as it could be effected to disperse them not only for the accommodation of the army, but that they might not become an object with the enemy—Our principal deposits however are at albany New Windsor Chester & Pittstown.
        
        The horses generally speaking are in good order, particularly those of the artillery, having been for many weeks unemployed.
        For your information of the Minisink affair I inclose you a news paper which contains an accot of it. I am Sr Yrs &ca
        
          G.W.
        
      